Citation Nr: 1015266	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  07-38 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD) for the time period 
of December 22, 1992, to February 24, 1998.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel

INTRODUCTION

The Veteran served on active military duty from November 1967 
to November 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Winston-Salem, North Carolina.  In that decision, the RO 
confirmed and continued the previously assigned rating of 
30 percent.  

Initially, in a December 1998 RO rating, the Veteran was 
granted service connection for PTSD and assigned a 30 percent 
rating, effective from February 25, 1998.  In May 2001, the 
RO allowed an increased rating for PTSD to 70 percent from 
February 25, 1998.  In August 2001, the Veteran filed a claim 
for an earlier effective date for the grant of service 
connection for PTSD.  In June 2005, the Board allowed the 
claim and assigned an effective date of December 22, 1992, 
for the grant of service connection for PTSD.  

In April 2006, the RO assigned a 100 percent rating for PTSD 
(effective December 28, 2004).  In August 2006, the RO 
assigned a 30 percent rating for PTSD effective from December 
22, 1992.  In September 2006, the Veteran filed a claim for a 
higher rating for PTSD during the period from December 22, 
1992, to February 25, 1998.  As mentioned, in January 2007, 
the RO confirmed and continued the 30 percent rating and the 
Veteran filed a proper notice of disagreement and appeal.  

The Veteran testified before the undersigned at a hearing in 
February 2010.  A copy of the transcript has been associated 
with the file.  


FINDINGS OF FACT

1. From December 22, 1992 to February 24, 1998, the Veteran's 
service-connected PTSD was manifested by no more than 
definite (moderately large) impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people.  The psychoneurotic symptoms resulted in 
reduction of initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  

2.  From November 7, 1996 to February 24, 1998, the Veteran's 
service-connected PTSD was manifested by no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to the following symptoms: depressed 
mood; anxiety; chronic sleep impairment; and mild memory 
loss.


CONCLUSION OF LAW

From December 22, 1992 to February 24, 1998, the criteria for 
a disability rating in excess of 30 percent for PTSD are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.130, Diagnostic Code (DC) 9411 (1997); and 
38 C.F.R. 4.132, DC 9411 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and to Assist 

In February 2007 and May 2008 letters, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) (2009).  The RO 
notified the Veteran of: information and evidence necessary 
to substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
Veteran was expected to provide.  In the February 2007 
letter, the Veteran was informed of the process by which 
effective dates are established, as required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

A recent decision by the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has addressed the 
amount of notice required for increased rating claims, 
essentially stating that general notice is adequate and 
notice need not be tailored to each specific veteran's case.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub 
nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).  The Veteran was given the rating criteria for the 
current ratings in effect in February 2007 and May 2008 
letters.  The Board finds that the Veteran has received 
adequate notice regarding his increased rating claim.  

The February 2007 and May 2008 notice letters came after the 
RO rating in January 2007.  As a result, a notice error 
occurred.  However, the claim was re-adjudicated in October 
2007 after a statement of the case was issued and in May 2008 
after a supplemental statement of the case was issued.  

Here, the Veteran has submitted lay statements and evidence 
which demonstrate an awareness of what was necessary to 
substantiate his PTSD increased rating claim for a particular 
time period.  In a December 2004 statement, clarifying his 
claim, the Veteran sent in letters from his doctors in 
support of his claim for an increased rating.  In his 
November 2007 appeal, the Veteran: stated he thought the RO 
decided his case incorrectly because he had symptoms for a 
higher disability rating since January 1993; cited to a 
letter written by his doctor; and stated that he should be 
awarded an increased rating.  The Veteran also testified to 
his condition during the applicable time period at the 
February 2010 hearing.  In May 2008, he sent in a VCAA notice 
response form.  As a result, the Board finds that the purpose 
of VCAA notice has not been frustrated.  

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A.  5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2009).  This "duty to assist" contemplates that VA 
will help a claimant obtain records relevant to his or her 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination or obtain an 
opinion when necessary to make a decision on the claim.  
38 C.F.R. § 3.159(c)(4).  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
Identified and available medical records have been secured.  
The duty to assist has been met.  

II. Legal Criteria 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2009).  In exceptional cases, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be awarded.  38 C.F.R. § 3.321 
(b)(1) (2009).  For an extraschedular evaluation to apply, 
there generally must be a "finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  

The Court has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  

The schedular criteria by which psychiatric disabilities are 
rated changed during the period here in question.  See, 
61 Fed. Reg. 52695-52702 (Oct. 8, 1996) (effective Nov. 7, 
1996), codified at 38 C.F.R. § 4.130, Code 9411 (2009).  

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, 
if the revised version of the regulation is more favorable, 
the implementation of that regulation under 38 U.S.C.A. 
§ 5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  

The old rating criteria for PTSD, pursuant to Diagnostic Code 
9411, which was in effect prior to November 7, 1996, provided 
for a 30 percent rating when the ability to establish or 
maintain effective and wholesome relationships with people 
was definitely impaired and when psychoneurotic symptoms 
resulted in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  38 C.F.R. § 4.132, DC 9411 (1996).  

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
construe the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  

In a precedent opinion, dated on November 9, 1993, General 
Counsel of VA concluded that the term "definite" meant 
"distinct, unambiguous, and moderately large in degree." 
VAOPGCPREC 9-93 (Nov. 9, 1993).  The General Counsel 
explained that the term "definite" represented a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  Id.  (The Board is 
bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c) (2009).  

For a 50 percent rating under the old criteria, an ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  38 C.F.R. § 4.132, DC 9411 (1996).  

For a 70 percent rating under the old criteria, an ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  Id.  

For a 100 percent rating under the old criteria, the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior are shown.  A veteran would demonstrably 
be unable to obtain or retain employment.  

In accordance with the new criteria, PTSD is evaluated under 
the general rating formula for mental disorders.  Under 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (1997), a 
30 percent evaluation will be awarded with evidence of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as a depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).  
38 C.F.R. § 4.130, DC 9411 (1997).  

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms such as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted where there is evidence 
of total occupational and social impairment due to gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living; 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, DC 9411.  Id.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) and the Court have held that the symptoms 
listed in 38 C.F.R. § 4.130 are the appropriate rating 
criteria for evaluating psychiatric disabilities, and that 
the criteria listed in the Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) supplement, but do not replace, 
the criteria listed in the general rating formula.  Sellers 
v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004); 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The 
Court has recognized that a Global Assessment of Functioning 
(GAF) score is based on a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness.  Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995).  In addition, the Court has held 
that a GAF score is only one factor in determining a 
veteran's disability rating.  See Brambley v. Principi, 
17 Vet. App. 20, 26 (2003) (Steinberg, J., concurring).  

A GAF score of 60 to 51 represents moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) OR moderate difficulty in social, occupational or 
school functioning (e.g., few friends, conflicts with peers 
or coworkers).  

III. Analysis

	A. From December 22, 1992 to November 6, 1996 (old 
criteria) 

For the time period during December 22, 1992 to November 6, 
1996, the Board finds that an increased rating is not 
warranted and that a 30 percent rating is appropriate.  

A December 1992 medical examination filled out by Dr. Wentz 
shows sleep disturbance.  It also notes the Veteran was a 
civil service worker doing facilities maintenance at a Marine 
Corps base.  

In his January 1993 statement, the Veteran reported he had 
nightmares, a hard time sleeping and a short temper.  He 
would get anxious and depressed around his "anniversary 
date" in April.  He said he spent time alone and did not 
like to be around other people.  He related his 24-year work 
history and said that he typically missed four days per month 
due to his nervous condition.  

A January 1993 statement from the Veteran's ex-wife showed he 
was married for 12 years.  Before the war, the Veteran was 
easy to get along with; he was reasonable and loving.  After 
service, there was a change and the Veteran had mood swings.  
She stated changes in behavior brought an end to the marriage 
(A divorce decree in the file shows the Veteran divorced in 
1983).  

A February 1993 VA PTSD evaluation was based on the Veteran's 
self-report, psychological tests and a copy of the Veteran's 
DD 214.  He graduated from high school in 1964.  He served in 
Vietnam and was discharged in November 1969.  He worked as 
carpenter apprentice until about 1972, and then worked in 
yarn factory until about 1976.  He spent 16 years as 
carpenter.  He related he was an alcoholic, experienced 
marital discord, and divorced in 1982.  He received treatment 
for alcohol abuse in 1989 at a rehabilitation center.  In 
October 1992, he started attending counseling services.  
Although divorced, the Veteran was involved in church, had a 
girlfriend, and spent free time with his brother and nephew.  

The Veteran received extensive testing and the test results 
did not confirm a diagnosis of PTSD at that time.  The 
examiner stated: "This is an individual who has functioned 
adequately in the employment field for many years and 
indicated on psychological testing that he feels '...good most 
of the time' and that he is best when '...at work.'"  There 
was no evidence of unusual thinking or psychotic process.  
The diagnostic impression was Axis I alcohol abuse by 
history.  

A March 1993 Vet Center record showed symptoms of PTSD, 
including: nightmares, sleep disturbance, intrusive memories, 
social isolation, depression (especially around the 
anniversary of his friend's death), and difficulty with 
authority figures on the job.  The conclusion was that the 
Veteran displayed symptoms of PTSD.  "Severity of the 
symptoms [is] considerable and interfere[s] with social 
contacts and employment."  

In an October 1993 letter (received November 1993), Dr. 
Colligan related that he saw the Veteran in December 1992 for 
the first and only time.  His past divorce, insomnia, 
drinking problem and past suicidal thoughts were noted.  He 
reported he liked being alone and stated that "things were 
not right" since he had been in Vietnam.  He was adopted and 
enjoyed being in the woods and fishing.  He related he had 
not been drinking for the past two years since he had been in 
treatment.  He had memory difficulties, decreased appetite, 
social withdrawal and some paranoia.  He had a girlfriend at 
the time.  No hallucinations or evidence of thought disorder 
were noted.  It was felt that he had PTSD, rule out major 
depression.  

Two letters from Dr. McMillion (received after the time 
period) speak to the condition of the Veteran during this 
time period.  A May 1998 letter from Dr. McMillion (Ed.D.) 
stated the Veteran was initially seen at the Vet Center on 
October 26, 1992 for readjustment issues from combat 
experience in Vietnam.  His treatment had been sporadic since 
1992 due to his lack of attendance.  The record states: "His 
occupational and social functioning was (sic) limited due to 
the severity of his symptoms."  An April 2004 Dr. McMillion 
letter showed the Veteran was seen at the Vet Center in 
January, November, and December 1992 for PTSD treatment.  He 
continued to work during this time although he was 
experiencing chronic PTSD symptoms.  

An October 2006 letter from Dr. Nunn reflects that the doctor 
had treated the Veteran for several years.  He noted the 
Veteran's current PTSD rating of 100 percent.  "He has been 
disabled with symptoms of PTSD at 100 [percent] since 1993 as 
determined by VA criteria."  Minimal improvement was noted.  
PTSD interfered with functioning in society and dealing with 
family.  

A 50 percent rating under the old criteria is not nearly 
approximated for this period.  While the March 1993 Vet 
Center record described the Veteran's symptoms as 
"considerable," the Veteran was able to maintain employment 
and was involved in church, had a girlfriend, and spent free 
time with his brother and nephew (as shown by February 1993 
PTSD evaluation).  The evidence from this time period does 
show that the Veteran had some anger issues, but was able to 
establish some relationships with people and was able to 
maintain employment.  As a result, the Board finds that a 
30 percent rating more nearly approximates the Veteran's 
disability picture during this time period.  

As for Dr. Nunn's assertion about the Veteran's level of 
disability, there was no showing the doctor treated the 
Veteran during the relevant time period.  It was not clear 
what information the doctor had available or used to arrive 
at his conclusions.  The doctor does not discuss the 
100 percent criteria or explain how the Veteran's disability 
fits the rating.  As a result, the Board assigns the 
assertion less probative weight and relies more on the 
contemporaneous evidence from the time period in question to 
determine the most appropriate evaluation for that period.  

The Board has considered staged ratings throughout the entire 
period on appeal.  Hart, 21 Vet. App. at 509-510.  The weight 
of the credible evidence demonstrates that the manifestations 
of the Veteran's PTSD have warranted no more than a 
30 percent rating during the time period of December 22, 
1992, to November 6, 1996.  

The Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) (2009) is warranted.  Marked 
interference with employment, or frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards has not been shown.  Id.  In a January 
1993 statement, the Veteran reported missing four days a 
month from work and there is evidence that he attended 
rehabilitation for substance abuse.  The Board finds the 
current schedular evaluation adequate for the Veteran during 
this time period and consideration of the extraschedular 
provisions is not warranted.  

As the preponderance of the evidence is against the Veteran's 
claim for an increased rating for PTSD during the time period 
of December 22, 1992, to November 6, 1996, the benefit-of-
the-doubt rule is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002).  

	B. From November 7, 1996 to February 24, 1998 

For the time period during November 7, 1996 to February 24, 
1998, the Board finds an increased rating for PTSD is not 
warranted under either the old or new criteria and that a 
30 percent rating most accurately reflects the Veteran's 
disability picture during this time period.  

July 1997 records from Dr. Hoeper show the Veteran's sleep 
was improved with medication.  He reported nightmares and 
difficulties with anger.  The Veteran stated that he couldn't 
stand his supervisor, but loved his job.  He described 
hearing things in his house and having visual illusions 
weekly.  He said religion kept suicide out of his mind.  

At a January 1998 VA psychological assessment with Dr. 
Beckham, the Veteran underwent a three session clinical 
evaluation, which included: three hours of psychological 
testing; a review of available records and two hours of 
clinical interview.  The Veteran reported moderate levels of 
depression, moderately high levels of state anxiety, and 
extremely high levels of trait anxiety.  He endorsed a 
significant number of PTSD symptoms on the tests.  The 
profile created from the tests was considered valid.  

He had nightmares and "dissociative episodes" where he felt 
like he was back in Vietnam.  He described a disinterest in 
activities, detachment from others, and a sense of 
foreshortened future.  He had difficulty sleeping, 
irritability, and difficulty concentrating.  

He met the criteria for major depression.  He described a 
history of using alcohol and narcotics which started during 
his service.  He had enrolled in rehabilitation several years 
ago and had been clean and sober since.  His short-term 
memory was poor.  

It was concluded that "Despite sobriety, his PTSD symptoms 
have continued to cause him definite occupational 
impairment."  The assessment cites the fact that the Veteran 
had been in ten jobs since his discharge and had worked at 
the same job for about the past twenty years.  The only 
reason the Veteran was able to stay in his current job at the 
time was because he mostly worked by himself.  In his other 
jobs, he had difficulty controlling his anger, getting along 
with others and had a poor short-term memory.  He reported 
that he got in fights at his past jobs and was fired from one 
other due to his "attitude."  

He also suffered social impairment and the 1993 letter from 
his ex-wife was discussed.  The Veteran saw "an intimate 
friend" about once a week, and reported they were not very 
close.  He attended church twice a month but was not involved 
in the church.  The Veteran was found to have definite social 
and occupational impairment; Axis I PTSD and major 
depression, in remission; as well as a GAF of 60.  

The evidence shows that the Veteran's disability picture 
during this period is best represented by the 30 percent 
rating or occupational and social impairment with occasional 
decreases in work efficiency and intermittent periods of 
inability to perform occupational tasks.  Dr. Beckham's 
assessment also described occupational impairment as 
"definite" and the description of symptoms reflect a 
"moderately large" but less than considerable degree of 
social and industrial impairment, which fits the old 
30 percent criteria.  The January 1998 VA assessment showed 
the Veteran was depressed.  It also showed he had anxiety, 
poor short-term memory and chronic sleep impairment.  Dr. 
Hoeper's records also noted sleep impairment.  Additionally, 
a GAF score of 60, as noted in the January 1998 VA 
assessment, represents moderate symptoms.  

Although one of Dr. Hoeper's records described that the 
Veteran was hearing things in his house and having visual 
illusions, this was only reported once.  These symptoms were 
not described as delusions or hallucinations and were not 
persistent.  The evidence during this period shows the 
Veteran had some disturbances of motivation and mood as well 
as difficulty in establishing and maintaining work 
relationships.  Such symptoms as a flattened effect; speech 
irregularities; panic attacks; difficulty in understanding 
commands; impairment of both short and long term memory; 
impaired judgment and impaired abstract thinking.  The 
criteria for a higher rating were not met or nearly 
approximated.  

While considered, no staged ratings are found to be warranted 
during this period.  Hart, 21 Vet. App. at 509-510.  The 
Board also does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) (2009) is warranted as marked 
interference with employment, or frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards have not been shown.  Id.  

A clear preponderance of the evidence is against a rating in 
excess of 30 percent for PTSD during the period from November 
7, 1996 to February 24, 1998, the benefit-of-the-doubt rule 
is inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b).  


ORDER

An increased rating in excess of 30 percent for PTSD for the 
time period of December 22, 1992 to February 24, 1998, is 
denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


